 In the Matter Of MOUNTAIN ICE AND FUEL CORPORATION, EMPLOYERandUNITED PACKINGHOUSEWORKERS OF AMERICA, C. I. 0.,PETITIONERCases Nos. 2-X6373 and 2-R-6374.-Decided October 3, 1946Mr. Harold L. Luxemburg,of New York City, for the Employer.Mr. Lemuel Ward,of New York City, for the Petitioner.Mr. Jacob Friedland,of Jersey City, N. J., for the Teamsters.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in these cases was held at JerseyCity, New Jersey, on July 17, 1946, before William T. Little, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE EMPLOYERMountain Ice and Fuel Corporation, a New Jersey corporation,is engaged in the purchase, sale, and distribution of coal and fuel oil,and in the manufacture and sale of ice, for which it maintains 10operating plants and 7 warehouses located at various points in northernNew Jersey. In connection with its coal and fuel oil business, theEmployer purchases annually coal and fuel oil valued in excess of$500,000, of which more than 60 percent is shipped to the Employer'sNew Jersey plants from points outside the State of New Jersey. In theoperation of its ice business, the Employer produces annually icevalued in excess of $300,000, of which total approximately $42,000,worth of ice is sold and delivered by the Employer within the Stateof New Jersey to railroads, steamships, and express companies, en-gaged in the transportation of passengers and freight in interstate andforeign commerce.Approximately $28,000 worth of the ice manu-71 N. L.R. B., No. 23.180 MOUNTAIN ICE AND FUEL CORPORATION181factured by the Employer at its New Jersey plants is sold and deliveredby the Employer to 3 industrial enterprises primarily engaged in themanufacture of industrial chemicals for shipment to points outsidethe State of New Jersey. The ice purchased by such industrial con-cerns is used as an integral and necessary part in the manufactureof chemicals.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IL THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Local No. 617, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, herein called the Teamsters,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.'III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSBoth the Petitioner and the Teamsters contend that the productionand maintenance employees of each of two of the Employer's -icemanufacturing plants, located at Central Avenue, Jersey City, andat Lafayette Street, Paterson, New Jersey, respectively, constituteappropriate units.The Employer takes the position that, due to theintegration of its operations and personnel, only a single unit includ-ing the employees of all plants and warehouses of the Employer isappropriate.In addition thereto, the Employer objects to the inclu-sion within the proposed units of certain employees hereinafter dis-cussed.The Employer has no history of collective bargaining.As regardsthe Employer's contention that the integration of its operations andpersonnel requires that the unit be Employer-wide in scope, the recorddiscloses that, although the various plants and warehouses of the1 The Teamsters intervened only with respect to Case No.2-R-6373 involving theEmployer's plant at Jersey City, New Jersey. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer have certain functional interrelations and are subject toover-allmanagement policies,2 each of the plants- herein concernedconstitutes essentially a separate department under primarily localsupervision with substantial independent authority.Each plant isunder the local supervision of a chief engineer who supervises the workof the plant engineers, and of a sales manager who supervises theremaining employees in the plant.The evidence further disclosesthat the chief engineer has authority to recommend effectively the hireand discharge of engineers and that the sales manager has authorityto hire and discharge all other employees in the plant.At each ofits plants, the Employer maintains separate time sheets, pay rolls, andcost accounts with respect to the product manufactured therein.Not-withstanding a limited amount of interchange of employees betweenthese plants and the remaining plants of the Employer,' the greatmajority of the employees of each plant normally remain in the plantto which they are regularly assigned.In view of the foregoing facts, and in the absence of a history ofcollective bargaining among the employees of the Employer, we areof the opinion that the Jersey City and Paterson, New Jersey, plantsof the Employer may now constitute separate units appropriate forthe purposes of collective bargaining.'There remains for consideration the disposition of certain chauf-feurs whose work is not confined to any specific plant and whosenames are listed on an over-all pay roll known as "various pay roll."The Employer opposes the contention of the Petitioner and Teamstersthat such employees be included within a unit limited to the employeesof a single plant.The record discloses that while some of the chauf-feurs, for the sake of convenience, report to the sales manager at theJersey City plant, their usual duties as truck drivers are for the mostpart performed, away from such plant and consist of trucking icebetween the various plants and warehouses of the Employer.Underthe circumstances, we are of the opinion that the chauffeurs have in-sufficient interests in common with the employees in either of theunits hereinafter found appropriate to warrant their inclusiontherein.Accordingly, we shall exclude them from such units.We find that all production and maintenance employees employedat the Employer's Central Avenue, Jersey City plant, and at theEmployer's Lafayette Street, Paterson plant, respectively, including2Among the over-all management policies are those establishing uniform wage ratesand Employer-wide seniority for all employees3The record discloses that,aside from transfers arising at the beginning or end ofseasonal operations,employment at the several plants is relatively stable with only occa-sional transfers occurring during periods of normal plant activity.4SeeMatterof May,McJlwen Kaiser Company-May Full Fashion Division,66 N L R B.1,141 :Matter of SalantcCSalant,Inc ,69 N L R B 84 ;Matter of Hershey Machine andFoundry Company,69 N. L Ii B. 1308. MOUNTAIN ICE AND FUEL CORPORATION183watch engineers, ice pullers, boxmen, laborers, platform men, mainte-nance mechanics, and watchmen, but excluding chauffeurs, sales man-agers, office employees, supervising engineers, chief engineers, and allor any other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute separateunits' appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Mountain Ice and Fuel Cor-poration, Jersey City and Paterson, New Jersey, elections by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Sections 203.55 and 203.56, of National Labor RelationsBoard Rules and Regulations-Series 4, among the employees in theunit found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,'and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the elections, to deter-mine in the case of the Jersey City plant whether they desire to berepresented by United Packinghouse Workers of America, C. I. 0.,or by Local 617, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, A. F. L., for the purposes ofcollective bargaining, or by neither; and in the case of the Patersonplant, whether or not they desire to be represented by United Pack-inghouse Workers of America, C. I. 0., for the purposes of collectivebargaining s5Includedas eligibleunder this provision in accord with the agreement of the parties,are employeeswho at the date of the election have been laid off because of a seasonaldecline inoperations, subject to recall upon the basis of seniority.SeeMatter of Noblitt-Sparks IndustriesInc ,64 N L. R B. 1501.See footnote1, supra.